Case 2:20-cv-00283-JRG Document 60 Filed 05/04/21 Page 1 of 5 PageID #: 1540




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JAPAN DISPLAY INC., PANASONIC          §
 LIQUID CRYSTAL DISPLAY CO., LTD.,      §   C.A. NO. 2:20-cv-00283-JRG
                                        §   [LEAD CASE]
        Plaintiffs,                     §
                                        §   C.A. NO. 2:20-cv-00284-JRG
 v.                                     §   C.A. NO. 2:20-cv-00285-JRG
                                        §   [MEMBER CASES]
 TIANMA MICROELECTRONICS CO.            §
 LTD.,                                  §
                                        §   JURY TRIAL DEMANDED
         Defendant.                     §
                                        §


               JOINT REPORT REGARDING MEET AND CONFER
          CONDUCTED IN ANTICIPATION OF HEARING ON PLAINTIFFS’
      MOTION TO COMPEL INVALIDITY CONTENTIONS AND ACCOMPANYING
            TECHNICAL AND SALES INFORMATION, AND TO STRIKE
             DEFENDANT’S DEFICIENT ELIGIBILITY CONTENTIONS




US 7978352
Case 2:20-cv-00283-JRG Document 60 Filed 05/04/21 Page 2 of 5 PageID #: 1541




       Pursuant to Paragraph 9(d) of the Court’s February 8, 2021 Discovery Order (Dkt. No. 33),

plaintiffs Japan Display Inc. and Panasonic Liquid Crystal Display Co., Ltd. (collectively,

“Plaintiffs”) and defendant Tianma Microelectronics Co. Ltd. (“Tianma Microelectronics”)

(hereinafter the “Parties”) file this Joint Report Regarding their Meet and Confer Conducted in

Anticipation of Hearing on Plaintiffs’ Motion to Compel Invalidity Contentions and

Accompanying Technical and Sales Information, and to Strike Defendant’s Deficient Eligibility

Contentions (“Joint Report”), and would respectfully show the Court as follows:

       1.      On April 1, 2021, Plaintiffs filed their Motion to Compel Invalidity Contentions and

Accompanying Technical and Sales Information, and to Strike Defendant’s Deficient Eligibility

Contentions (the “Motion”) based on the discovery dispute between the Parties regarding: (1)

Tianma Microelectronics’s production of technical documents for all Accused Products required

under P.R. 3-4; (2) Tianma Microelectronics’s Invalidity Contentions required under P.R. 3-3; (3)

Tianma Microelectronics’s production of worldwide sales data for all Accused Products; and (4)

Tianma Microelectronics’s Eligibility Contentions required under the Court’s July 25, 2019,

standing order regarding subject matter eligibility contentions. Dkt. No. 49. The Court set the

Motion for hearing on June 21, 2021.

       2.      Pursuant to Section 9(c) of the Court’s Discovery Order, on April 30, 2021, Eric J.

Klein, Lead Counsel for Plaintiffs, met and conferred with James R. Barney, Lead Counsel for

Tianma Microelectronics; Eric H. Findlay, Local Counsel for Tianma Microelectronics; and Aidan

C. Skoyles, Counsel for Tianma Microelectronics, via telephone regarding the substance of

Plaintiffs’ Motion. Counsel conferred in an effort to resolve the discovery disputes without need of

judicial intervention, but were unable to reach a resolution.




                                                  1
US 7978352
Case 2:20-cv-00283-JRG Document 60 Filed 05/04/21 Page 3 of 5 PageID #: 1542




       3.      The Parties discussed issues (1) and (3) at length but have a disagreement on whether

Tianma Microelectronics is obligated to collect and produce documents from subsidiaries including

Tianma Japan, Ltd. and Tianma America, Inc. The Parties also discussed whether Tianma

Microelectronics will produce technical and sales documents for products substantially similar to the

Accused Products but that are not specifically listed in Plaintiffs’ Infringement Contentions. The

Parties are still discussing whether an agreement can be reached regarding this topic.

       4.      Regarding issue (2), Tianma Microelectronics has represented that it will supplement

its Invalidity Contentions with respect to identified prior art devices no later than May 7, 2021.

Plaintiffs will promptly review this supplement and determine whether it resolves this issue.

       5.      Regarding issue (4), the Parties fundamentally disagree on the scope of Tianma

Microelectronics’s obligations with respect to Eligibility Contentions, leaving the issue unresolved.

       6.      The Parties intend to exchange additional correspondence and engage in further

discussions ahead of the hearing in a further attempt to resolve the dispute and will promptly advise

the Court of any updates.

       7.      Otherwise, the Parties plan to attend the hearing scheduled for Monday, June 21,

2021, at 1:30 p.m. In addition to the above, the reasons necessitating the hearing are set forth in the

Parties’ briefing on the Motion, which is on file with the Court.




                                                  2
US 7978352
Case 2:20-cv-00283-JRG Document 60 Filed 05/04/21 Page 4 of 5 PageID #: 1543




Dated: May 4, 2021                        Respectfully submitted,



 /s/ Aidan C. Skoyles (with permission)   /s/ Eric J. Klein
 James R. Barney (pro hac vice)           Eric J. Klein
 james.barney@finnegan.com                Lead Attorney
 Qingyu Yin (pro hac vice)                Texas State Bar No. 24041258
 qingyu.yin@finnegan.com                  Jeffrey R. Swigart
 Aidan C. Skoyles (pro hac vice)          Texas Bar No. 24102553
 Aidan.skoyles@finnegan.com               VINSON & ELKINS L.L.P.
 FINNEGAN LLP                             2001 Ross Avenue, Suite 3900
 901 New York Avenue N.W.                 Dallas, TX 75201
 Washington, DC 20001                     Telephone: (210) 220-7700
 Telephone: (202) 408-4000                Facsimile: (210) 220-7716
 Facsimile: (202) 408-4400                Email: eklein@velaw.com
                                          Email: jswigart@velaw.com
 Eric H. Findlay
 State Bar No. 00789886      Hilary L. Preston
 Brian Craft                 Texas State Bar No. 24062946
 State Bar No. 04972020      Jeffrey T. Han
 FINDLAY CRAFT, P.C.         Texas State Bar No. 24069870
 102 N. College Ave., Suite 900
                             Erik Shallman
 Tyler, TX 75702             Texas State Bar No. 24113474
 Telephone: (903) 534-1100   Matthew J. Melancon
 Facsimile: (903) 534-1137   Texas State Bar No. 24109544
 efindlay@findlaycraft.com   VINSON & ELKINS L.L.P.
 bcraft@findlaycraft.com     2801 Via Fortuna, Suite 100
                             Austin, TX 78746
 ATTORNEYS FOR DEFENDANT     Telephone: (512) 542-8400
 TIANMA MICROELECTRONICS CO. Facsimile: (512) 542-8612
 LTD.                        Email: hpreston@velaw.com
                             Email: jhan@velaw.com
                             Email: eshallman@velaw.com
                             Email: mmelancon@velaw.com

                                          Abigail Lubow
                                          California State Bar No. 314396
                                          VINSON & ELKINS L.L.P.
                                          555 Mission Street, Suite 2000
                                          San Francisco, CA 94105
                                          Telephone: (415) 979-6963
                                          Facsimile: (415) 358-5770
                                          Email: alubow@velaw.com




                                          3
US 7978352
Case 2:20-cv-00283-JRG Document 60 Filed 05/04/21 Page 5 of 5 PageID #: 1544




                                                COUNSEL FOR PLAINTIFFS JAPAN
                                                DISPLAY INC. and PANASONIC LIQUID
                                                CRYSTAL DISPLAY CO., LTD.




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, a true and correct copy of the foregoing document

was electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel who

are deemed to have consented to electronic service, per Local Rule CV-5(a)(3).


                                                   /s/ Erik Shallman
                                                   Erik Shallman




                                               4
US 7978352
